Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this application.  Applicant has canceled claims 1-2 and added new claims 3-22.  As discussed below, claims 3-22 are withdrawn from consideration as being directed to a non-elected invention.  This invention has been constructively elected by original presentation for prosecution on the merits of claims 1-2.  Accordingly, claims 1-2 remain pending in this application.


Election by Original Presentation

Newly submitted claims 3-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions claims 1-2 and claims 3-22 are related as combination and subcombination.  In this instant case, the combination as claimed does not require the particulars of the subcombination as claimed because “publicly disclosing the closed first edition and the closed second edition” and “publicly disclosing the fifth IVC to enable independent verification of integrity or a no-later-than-date-of-existence for the closed second edition of document records” of the subcombination (claims 3-22) are not required by the claimed combination (claims 1-2).  The subcombination has separate utility such as “publicly 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 11/08/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the amendment is drawn to an invention that is independent or distinct from the invention originally claimed.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites appending the first IVC and the second IVC to an open first document dating list edition; appending the third IVC to an open second DDL edition; and closing the first DDL edition, wherein closing the first DDL edition comprises generating a fourth IVC for the first DDL edition and appending the fourth IVC to the open second DDL edition, thereby chaining the first DDL edition with the second DDL edition to create a set of chained DDL editions.  
The limitation of appending the first IVC and the second IVC to an open first document dating list edition, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “appending” in the context of this claim encompasses the user mentally/manually attaching a first IVC number to an open first DDL.  The limitation of appending the third IVC to an open second DDL edition, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the abstract ideas. The processor in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). The other 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform abstract ideas amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, storing IVCs, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of storing IVCs is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains hash values (IVCs) for associated documents are stored for subsequent retrieval (see US 2020/0267163, [0002] – [0015], “Blockchain records regarding documents are generally isolated entities. Thus, for off-chain storage, when a set of documents is registered in a blockchain using only hash values (as opposed to in-chain storage, in which the documents themselves are placed into the 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/018451 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



16/018451
2. A computer implemented method of using a permissioned blockchain to verify the integrity of a website document, the method executable by a processor, the method comprising: 

with an internet browser, retrieving a website document; 

hashing at least a portion of the website document to produce a first hash value; 

with the internet browser, retrieving blockchain registration data for the website document; 

comparing the first hash value with a second hash value found in a blockchain; and 

responsive to the first and second hash values matching, displaying a verification indication.


with an internet browser, retrieving a website document; 

hashing at least a portion of the website document to produce a first hash value; 

with the internet browser, retrieving blockchain registration data for the website document; 

comparing the first hash value with a second hash value found in a blockchain; and 

responsive to the first and second hash values matching, displaying a verification indication.




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,135,714. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 8,135,714
1. A computer implemented method of using a permissioned blockchain to generate evidence for later proving integrity of a document, the method executable by a processor, the method comprising: 

providing a first node on a computer network, the node having a non-transitory computer readable medium; 









storing, on the non-transitory computer readable medium at the first node, a first integrity verification code (IVC) associated with a first document; 








storing, on the non-transitory computer readable medium at the first node, a second IVC associated with a second document, the second IVC being different than the first IVC; 

appending the first IVC and the second IVC to an open first document dating list (DDL) edition; 






storing, on the non-transitory computer readable medium at the first node, a third IVC associated with a third document, the third IVC being different than the first IVC and the second IVC; 








appending the third IVC to an open second DDL edition; and 

closing the first DDL edition, wherein closing the first DDL edition comprises generating a fourth IVC for the first DDL edition and appending the fourth IVC to the open second DDL edition, thereby chaining the first DDL edition with the second DDL edition to create a set of chained DDL editions.




providing a document dating list (DDL) node on a computer network, stored on a non-transitory computer readable medium; 

receiving, at the DDL node, a first user account information; 

receiving, at the DDL node, a first input record associated with the first user account information; 

generating a first DDL record from the first input record; 

receiving, at the DDL node, a second user account information, the second user account information different from the first user account information; 

receiving, at the DDL node, a second input record associated with the second user account information; 

generating a second DDL record from the second input record; 




appending the first DDL record and the second DDL record to an open first DDL edition; 

closing the first DDL edition, wherein closing the first DDL edition comprises generating an integrity verification code (IVC) for the first DDL edition; 

generating a third DDL record from the IVC for the first DDL edition; 

receiving, at the DDL node, a third user account information, the third user account information different from the first user account information and the second user account information; 



generating a fourth DDL record from the third input record; and 

appending the third DDL record and the fourth DDL record to an open second DDL edition.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al., US 2009/0006842 (hereinafter Ross) in view of Black et al., US 2017/0075938 (hereinafter Black).

For claim 1, Ross teaches a computer implemented method to generate evidence for later proving integrity of a document, the method executable by a processor, the method comprising: 
providing a first node on a computer network, the node having a non-transitory computer readable medium (see Fig. 1, [0056], “seal provider 106”); 
storing, on the non-transitory computer readable medium at the first node, a first integrity verification code (IVC) (see [0010], [0027], contract offer submitted by user representing first record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where creating a seal with via hashing represents first IVC) associated with a first document (see [0027] “legal transaction can include a contract offer” where contract offer in legal transaction represents received first electronic message from a first submitter, [0057], [0061], “toolkit 108 can be a toolkit for an individual, for an office, for an organization, or any other party desiring to generate a seal,” [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and also where doctor instructions similarly represent first message from a first submitter); 
storing, on the non-transitory computer readable medium at the first node, a second IVC (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where creating a seal with via hashing represents second IVC) associated with a second document (see [0027], “The legal transaction can include a contract offer, a contract acceptance” where contract acceptance by a second submitter represents second electronic message, [0067]), and wherein the second electronic message is different than the first electronic message (see [0027], [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and where nurse instructions may also represent a second message from second submitter), the second IVC being different than the first IVC (see [0027], [0067], where hash of first message 
appending the first IVC and the second IVC to an open first document dating list (DDL) edition (see Fig. 5, [0063], “multiple documents...sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document,” [0065], “seal can be stored in one or more archives,” [0067], tracking associated sealed documents to “create an evidenced timeline, which can allow the sequence of events to be verified at a later time,” [0100] – [0107], “A registration document can be used to establish a trusted peer to peer relationship between a user (e.g. the first user 102) and one or more other parties (e.g. the second user 104 or any additional user)” and “seal data 304 includes...the ID field 306 can include a user ID field, community ID field, and/or the like. For example, a community ID can be the name of a company, and the user ID field can be the name of an employee who has privileges to seal documents under the applicable community ID” and “seal data 304 includes an external reference field 314. In general, the external reference field 314 can include zero to "n" external reference files. For each external reference file 316, the external reference field 314 contains a unique hash of the external file and a link to the external file. The external reference field 314 of FIG. 5,” [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The archive of seals (554)” where creation of “Nested seals” associated with Figs. 5-6 stored in an archive of seals represents appending to an open first DDL); 
storing, on the non-transitory computer readable medium at the first node, a third IVC (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where creating a seal with via hashing represents third IVC) associated with a third document, the third IVC being different than the first IVC and the second IVC (see [0027], [0067], [0100] – [0107], [0113], receiving at least a third message from an authorized user for adding to “evidenced timeline” different from other earlier messages in evidenced timeline); 
appending the third IVC to an open second DDL edition (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm each time a seal is created, weekly, monthly, when a sealed registration document is compromised, or at any other time chosen by a sealing party (e.g. the first user 102),” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata”); and 
closing the first DDL edition, wherein closing the first DDL edition comprises generating a fourth IVC for the first DDL edition (see Fig. 9, [0065], “the archives are also sealed,” [0124], “the archive of seals is sealed using a second sealing algorithm. This second sealing of the archive of seals ensures that the archive of seals is not changed or altered in any way, so that the seals in the archive can be relied upon at any time in the future” where sealing archive of seals represents closing the first DDL block) and appending the fourth IVC to the open second DDL edition, thereby chaining the first DDL edition with the second DDL edition to create a set of chained DDL editions (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm each time a seal is created, weekly, monthly, when a sealed registration document is compromised, or at any other time chosen by a sealing party (e.g. the first user 102),” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata”). 

Black teaches “method of using a permissioned blockchain to generate evidence for later proving integrity of a document” (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain is also utilized to store hashed document data for referencing in a validation process (see Black, [0014], [0024]).

For claim 2, Ross teaches a computer implemented method of to verify the integrity of a website document, the method executable by a processor, the method comprising: 
with an internet browser, retrieving a website document (see [0056], “The first user 102 can be the originating party which requires a seal to be an electronic data (not shown). The second user 104 can be a party requiring validation of the seal of the electronic data. The first user 102 and second user 104 are in communication with a seal provider 106”, [0071], “validate the seal, and/or the like. A user can access the web application 254 using a web browser 262”); 
hashing at least a portion of the website document to produce a first hash value (see [0056], “generates a unique hash value of the electronic data” and “The manager 110 creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”); 
with the internet browser, retrieving blockchain registration data for the website document (see [0057] – [0058], “The manager 110 is in communication with the network 202 and the data store 206,” [0128], “The validation server 208 can query the data store 206 to acquire a valid copy of the seal and compare the existing seal with the archived seal to validate the data”); 
comparing the first hash value with a second hash value (see [0119], “check the validity of the seal to determine if the electronic data has been changed, verify the seal is valid, compare the document within the seal against the original document, and/or other like functions. The validation process can generate a hash of the sealed document and compare the generated hash value to the hash value stored in the seal” and “the validation process can access the 
responsive to the first and second hash values matching, displaying a verification indication (see [0115], “displays the result of the seal validation process” [0119] – [0120], “check the validity of the seal”, [0133], “Each seal pane 454 has a corresponding validation button 456A, 456B, generally referred to as validation button 456. Each validation button 456 can, for example, be clicked by a user to verify the corresponding seal of the document”).

Black teaches “method of using a permissioned blockchain to generate evidence for later proving integrity of a document” (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website) and “comparing the first hash value with a second hash value found in a blockchain” (see [0024], “can determine whether data has been altered in the slightest when the data is run through the same algorithm and compared to a stored hash” and “when hashes of the data are recorded to the blockchain. Once .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169